Name: Commission Regulation (EEC) No 2400/93 of 30 August 1993 prolonging the first suspension of Regulation (EEC) No 2267/93 on the advance fixing of export refunds for certain products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 221 / 18 Official Journal of the European Communities 31 . 8 . 93 COMMISSION REGULATION (EEC) No 2400/93 of 30 August 1993 prolonging the first suspension of Regulation (EEC) No 2267/93 on the advance fixing of export refunds for certain products processed from cereals and rice fore, to continue that measure for a limited period, which will make it possible to monitor the situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 1766/92 of the Council of 30 June 1990 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular the first subparagraph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1766/92 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas Commission Regulation (EEC) No 2267/93 (3), suspended advance fixing of the export refund for certain transformed products ; whereas the reasons which led to that suspension still exist ; whereas it is important, there ­ HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2267/93 '31 August 1993 ' is hereby replaced by ' 17 September 1993'. Article 2 This Regulation shall enter into force on 1 September 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 August 1993 . For the Commission Rene STEICHEN Member of the Commission (*) OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5. 8 . 1993, p. 22. (3) OJ No L 203, 13 . 8 . 1993, p. 14 .